Merrell, J.
(dissenting):
I am in doubt as to the correctness of the conclusion reached by a majority of the court, and am of the opinion that the Special Term properly denied defendant’s motion to dismiss the amended complaint for insufficiency. I think the allegations of the complaint were sufficient to set forth a cause of action upon an account stated. The prevailing opinion correctly states the necessary elements of an account stated, and the quotations from the authorities cited in the opinion of Mr. Justice Martin correctly state the principle upon which such a cause of action depends. I think the allegations of the amended complaint bring the case at bar within those authorities. Exhibit A, annexed to the complaint, consists of two letters, the first, from the plaintiff to the defendant, inclosing a monthly statement of the defendant’s account and directing defendant’s attention to the item of $6,600 then claimed by the plaintiff to be due. The plaintiff then asks the defendant to kindly compare the statement with defendant’s books, and, if it agreed, to favor the plaintiff with a check in payment at an early date. Defendant’s reply to such request of the plaintiff forms a part of Exhibit A, annexed to the complaint, and therein the defendant does not dispute the accuracy of the charge of $6,600, but, referring to said item, the defendant writes the plaintiff that the item covered work done for the Superior Underwear Company, evidently a customer of the defendant, and defendant wrote: “We must ask you to wait until our client pays us for this job, the reason for this being that the job was ordered to be delivered at a specified time and you were 35 days late on this delivery; therefore, the job was of no value to them at that time necessitating them carrying it over for another season.” From the above quotation from the defendant’s letter it is plain that the defendant was not repudiating the plaintiff’s bill, but was asking the plaintiff, in view of the fact that the goods had not been delivered at the time agreed upon, to “ wait ” until the defendant received payment therefor from its client. It is quite evident from the defendant’s letter that the goods were accepted by the defendant and that any delay in delivering the same had been waived. In the final paragraph of defendant’s letter the defendant *499writes the plaintiff: “We expect that the Superior Underwear Company will make payment within a reasonable time and we must ask your indulgence in the matter until that time.”
It strikes me that defendant’s letter was not a repudiation of the plaintiff’s claim in any respect, but, on the contrary, admitted the amount of the claim of the plaintiff and that defendant was indebted to plaintiff therefor. All that defendant was asking was a forbearance by plaintiff until the defendant should collect from its customer. The plaintiff sold no goods to the Superior Underwear Company, and the latter was in nowise indebted to the plaintiff. The defendant accepted a delayed delivery of the goods and waived any objection to the delivery which the plaintiff made. The defendant raises no word of objection to the amount or correctness of the plaintiff’s bill, but, because of inability to collect from its client, asks plaintiff to wait for its pay until the client made payment.
I think the amended complaint alleged facts sufficient to constitute a cause of action upon an account stated, and that the Special Term properly denied defendant’s motion to dismiss the same.